CORRECTED EXAMINER'S AMENDMENT
The purpose of this “Corrected Examiner’s Amendment” is to consider the Drawings filed on 6/15/2022.  Please see “Drawings” section below.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancelled withdrawn claims 9-22.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant agreed to clarify where the line of reference number (140) in Figure 4E is pointing to.    In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The replacement sheet filed on 6/15/2022 for Figure 4E has been reviewed and accepted by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of (CN 103947015 A) teaches an all-solid-state battery, comprising: a body including a solid electrolyte layer, and an anode layer and a cathode layer alternately stacked with the solid electrolyte layer interposed therebetween (Figures 8 and 25) (para. [0202]), and having a first surface and a second surface opposing each other in a stacking direction, a third surface and a fourth surface connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface connected to the first to fourth surfaces and opposing each other (Figure 25); and
a first external electrode/terminal (Figure 8, 36) disposed on one side of the body, and including a first electrode layer (36) and a first conductive resin layer (81) disposed on the first electrode layer para. [0223]);
a second external electrode (35) disposed on another side of the
body, and including a second electrode layer (35) and a second conductive resin layer (81) disposed on the second electrode layer (35) (Figure 25); and
a protective layer (82) disposed on an entirety of an external surface of the body free of the first and second electrode layers, and on the first and second electrode layers (as illustrated in Figures 8 and 25).  However, (CN 103947015 A) fails to teach or make obvious the above limitations in combination with wherein at least one opening is included in the protective layer in a region disposed on at least one of the first electrode layer and the second electrode layer.  Therefore, the closest prior art of record fails to teach or make obvious providing an all-solid-state battery as instantly claimed.
Relevant art has been cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						8/25/2022Primary Examiner, Art Unit 1725